I do not agree to the conclusion that the charge of the court criticised in the opinion was either a departure from the issues upon which the case was tried, or that it is susceptible to the construction that "driving of an automobile while intoxicated or under the influence of intoxicants is negligenceper se."
The issues upon which the parties went to trial were: First, whether the defendant operated the automobile he was driving in a careless and negligent manner proximately causing the injury; second, was the driver of the plaintiff's automobile guilty of negligence which was the proximate cause of the accident.
Obviously the charge criticised did not affect the issues of contributory negligence, therefore it is in relation to the issue under the plea of not guilty that it should be discussed. The instruction referred to the statute denouncing the offense of driving an automobile on the streets and thoroughfares by any one who is in an intoxicated condition. That reference to the statute was not erroneous and there was some evidence sufficient to go to the jury that the defendant was intoxicated. *Page 596 
The second portion of the charge contained two propositions which the jury was required to find from the preponderance of the evidence to be established before a verdict could be rendered properly for the plaintiff because of the defendant's intoxication. Those propositions were: First, that the defendant was under the influence of intoxicating liquors while driving the automobile at the time of collision and second, that such fact was the sole proximate cause of the accident.
The driving of an automobile by a person under the influence of intoxicating liquors against the automobile of another cannot be the sole proximate cause of actionable injury to the other automobile or occupant without the element of negligence being present in the driver of the first vehicle. Whether the injury producing negligence was caused by intoxication of the driver is utterly immaterial. If negligence was caused by any condition the issue was sustained by the plaintiff.
I think therefore that the charge criticized was without error and the interpretation placed upon it unjustified by the language in which it was cast. The judgment should be affirmed.